 


109 HRES 921 EH: Condemning the recent attacks against the State of Israel, holding terrorists and their state-sponsors accountable for such attacks, supporting Israel’s right to defend itself, and for other purposes.
U.S. House of Representatives
2006-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 921 
In the House of Representatives, U. S.,

July 20, 2006
 
RESOLUTION 
Condemning the recent attacks against the State of Israel, holding terrorists and their state-sponsors accountable for such attacks, supporting Israel’s right to defend itself, and for other purposes. 
 
 
Whereas on September 12, 2005, Israel completed its unilateral withdrawal from Gaza, demonstrating its willingness to make sacrifices for the sake of peace;  
Whereas more than 1,000 rockets have been launched from Gaza into Israel since Israel’s disengagement;  
Whereas in a completely unprovoked attack that occurred in undisputed Israeli territory on June 25, 2006, Israeli Defense Forces Corporal Gilad Shalit was kidnapped and is being held hostage in Gaza by a Palestinian terrorist group which includes members of Hamas;  
Whereas Hamas political leader Khaled Meshaal, in Damascus, Syria, has acknowledged the role of Hamas in holding Corporal Shalit hostage;  
Whereas in a completely unprovoked attack that occurred in undisputed Israeli territory on July 12, 2006, operatives of the terrorist group Hezbollah operating out of southern Lebanon killed three Israeli soldiers and took two others hostage;  
Whereas Israel fully complied with United Nations Security Council Resolution 425 (1978) by completely withdrawing its forces from Lebanon, as certified by the United Nations Security Council and affirmed by United Nations Secretary-General Kofi Annan on June 16, 2000, when he said, Israel has withdrawn from [Lebanon] in full compliance with Security Council Resolution 425.;  
Whereas United Nations Security Council Resolution 1559 (2004) calls for the complete withdrawal of all foreign forces from Lebanon and the dismantlement of all independent militias in Lebanon;  
Whereas despite the adoption of United Nations Security Council Resolution 1559, the Government of Lebanon has failed to disband and disarm Hezbollah, allowing Hezbollah instead to amass 13,000 rockets, including rockets that are more destructive, longer-range and more accurate than rockets previously used by Hezbollah, and has integrated Hezbollah into the Lebanese Government;  
Whereas the Government of Israel has previously shown great restraint despite the fact that Hezbollah has launched at least four separate attacks into Israel using rockets and ground forces over the past year;  
Whereas the failure of the Government of Lebanon to implement all aspects of United Nations Security Council Resolution 1559 and to extend its authority throughout its territory has enabled Hezbollah to launch armed attacks against Israel and recently to kidnap Israeli soldiers;  
Whereas Hezbollah’s strength derives significantly from the direct financial, military, and political support it receives from Syria and Iran, and Hezbollah also receives important support from sources within Lebanon;  
Whereas Iranian Revolutionary Guards continue to operate in southern Lebanon, providing support to Hezbollah and reportedly controlling its operational activities;  
Whereas the Government of the United States has enacted several laws, including the Syria Accountability and Lebanese Sovereignty Restoration Act of 2003 (Public Law 108–175) and the Iran and Libya Sanctions Act of 1996 (Public Law 104–172), which call for the imposition of sanctions on Syria and Iran for, among other things, their support for terrorism and terrorist organizations;  
Whereas the House of Representatives has repeatedly called for full implementation of United Nations Security Council Resolution 1559;  
Whereas section 1224 of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228) withholds certain assistance to Lebanon contingent on the deployment of the Lebanese armed forces to the internationally recognized border between Lebanon and Israel and its effective assertion of authority in the border area in order, among other reasons, to prevent cross-border infiltration by terrorists, precisely the criminal activity that has provoked the current crisis;  
Whereas President George W. Bush stated on July 12, 2006, Hezbollah’s terrorist operations threaten Lebanon’s security and are an affront to the sovereignty of the Lebanese Government. Hezbollah’s actions are not in the interest of the Lebanese people, whose welfare should not be held hostage to the interests of the Syrian and Iranian regimes., and has repeatedly affirmed that Syria and Iran must be held to account for their shared responsibility in the recent attacks;  
Whereas the United States recognizes that some members of the democratically-elected Lebanese parliament are working to build an autonomous and sovereign Lebanon and supports their efforts; and  
Whereas both Hezbollah and Hamas refuse to recognize Israel’s right to exist and call for the destruction of Israel: Now, therefore, be it  
 
That the House of Representatives— 
(1)reaffirms its steadfast support for the State of Israel;  
(2)condemns Hamas and Hezbollah for engaging in unprovoked and reprehensible armed attacks against Israel on undisputed Israeli territory, for taking hostages, for killing Israeli soldiers, and for continuing to indiscriminately target Israeli civilian populations with their rockets and missiles;  
(3)further condemns Hamas and Hezbollah for cynically exploiting civilian populations as shields, locating their equipment and bases of operation, including their rockets and other armaments, amidst civilian populations, including in homes and mosques;  
(4)recognizes Israel’s longstanding commitment to minimizing civilian loss and welcomes Israel’s continued efforts to prevent civilian casualties;  
(5)demands the Governments of Iran and Syria to direct Hamas and Hezbollah to immediately and unconditionally release Israeli soldiers which they hold captive;  
(6)affirms that all governments that have provided continued support to Hamas or Hezbollah share responsibility for the hostage-taking and attacks against Israel and, as such, should be held accountable for their actions;  
(7)condemns the Governments of Iran and Syria for their continued support for Hezbollah and Hamas in their armed attacks against Israelis and their other terrorist activities;  
(8)supports Israel’s right to take appropriate action to defend itself, including to conduct operations both in Israel and in the territory of nations which pose a threat to it, which is in accordance with international law, including Article 51 of the United Nations Charter;  
(9)commends the President of the United States for fully supporting Israel as it responds to these armed attacks by terrorist organizations and their state sponsors;  
(10)urges the President of the United States to bring the full force of political, diplomatic, and economic sanctions available to the Government of the United States against the Governments of Syria and Iran;  
(11)demands the Government of Lebanon to do everything in its power to find and free the kidnapped Israeli soldiers being held in the territory of Lebanon;  
(12)calls on the United Nations Security Council to condemn these unprovoked acts and to take action to ensure full and immediate implementation of United Nations Security Council 1559 (2004), which requires Hezbollah to be dismantled and the departure of all Syrian personnel and Iranian Revolutionary Guards from Lebanon;  
(13)expresses its condolences to all families of innocent victims of recent violence; and  
(14)declares its continued commitment to working with Israel and other United States allies in combating terrorism worldwide.  
 
Karen L. HaasClerk.
